Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed on July 12, 2022. Claims 1-5, 7-14 and 16-20 are pending. Claims 1-5, 7-14 and 16-20 represent INPUT/OUTPUT BUS WAIT STATE GENERATOR FOR COMPUTER PERIPHERALS.
Allowable Subject Matter
Claims 1-5, 7-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, in combination with all the other limitations of the claims, fail to teach “a method comprising: filtering, by a device, data usage metrics regarding a plurality of network nodes by one or more data characteristics, to form filtered metrics, the data usage metrics indicative of an amount of data used by the plurality of network nodes; applying, by the device, an anomaly detector to the filtered metrics; distinguishing, by the device and based on an output of the anomaly detector, abnormal, unusual, and normal data usage among the filtered metrics; and providing, by the device, display data to a user interface indicative of the abnormal, unusual, and normal data usage among the filtered metrics, wherein distinguishing, by the device and based on the output of the anomaly detector, abnormal, unusual, and normal data usage among the filtered metrics comprises: determining a fraction of sparse outliers among the filtered metrics identified by the anomaly detector; and comparing the fraction of sparse outliers to a predefined threshold, to distinguish between abnormal data usage and unusual data usage among the filtered metrics,” as in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EL HADJI M SALL/Primary Examiner, Art Unit 2457